Citation Nr: 0419940	
Decision Date: 07/23/04    Archive Date: 08/04/04

DOCKET NO.  03-15 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than December 4, 
1998 for the grant of a total rating for compensation based 
on individual unemployability due to service-connected 
disabilities.


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on active duty from November 1950 to 
November 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied the veteran's claim for 
an effective date earlier than December 4, 1998 for the grant 
of a total rating for compensation based on individual 
unemployability due to service-connected disabilities.  The 
veteran filed a timely appeal to this adverse determination.


FINDINGS OF FACT

1.  The veteran's claim for an effective date earlier than 
December 4, 1998 for the grant of a total rating for 
compensation based on individual unemployability due to 
service-connected disabilities did not arise from an 
application for benefits, but rather stemmed from a notice of 
disagreement to the effective date assigned by a VA rating 
decision granting this benefit; as such, the VCAA notice 
provisions do not apply to the veteran's claim.

2.  The veteran's informal claim for a total rating for 
compensation based on individual unemployability due to 
service-connected disabilities, in the form of a VA Form 21-
4138, Statement in Support of Claim, was received by VA on 
December 4, 1998; this was followed by the receipt of a 
formal claim, in the form of a VA Form 21-8940, Veteran's 
Application for Increased Compensation Based on 
Unemployability, which was received by VA on December 3, 
1999.

3.  The veteran first met the criteria for consideration of a 
total rating for compensation based on individual 
unemployability due to service-connected disabilities on 
December 4, 1998, the first date on which the combined rating 
for his service-connected disabilities was at least 70 
percent.


CONCLUSION OF LAW

The criteria for the assignment of an effective date prior to 
December 4, 1998, for the grant of a total rating for 
compensation based on individual unemployability due to 
service-connected disabilities have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002); 
38 C.F.R. §§ 3.159,3.340, 3.341, 3.400, 4.16, 4.18, 4.19 
(2003).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The earlier effective date issue on appeal was first raised 
in a notice of disagreement submitted in response to the VA's 
notice of its decision on a claim.  Under 38 U.S.C. § 
5103(a), VA, upon receipt of a complete or substantially 
complete application, must notify the claimant of the 
information and evidence necessary to substantiate the claim 
for benefits.  However, in this case the earlier effective 
date issue on appeal did not stem from an application for 
benefits, but rather stemmed from a notice of disagreement to 
the effective date assigned by a VA rating decision.  Under 
38 U.S.C. § 7105(d), upon receipt of a notice of disagreement 
in response to a decision on a claim, the "agency of 
original jurisdiction" must take development or review 
action it deems proper under applicable regulations and issue 
a statement of the case if the action does not resolve the 
disagreement either by grant of the benefits sought or 
withdrawal of the notice of disagreement.  If, in response to 
notice of its decision on a claim, VA receives a notice of 
disagreement that raises a new issue, section 7105(d) 
requires VA to take proper action and issue a statement of 
the case if the disagreement is not resolved, but section 
5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  See VAOPGCPREC 8-2003.  

The Board notes that the April 2003 statement of the case 
(SOC), as well as letters sent to the veteran, informed him 
of the information and evidence needed to substantiate his 
earlier effective date claim.  The SOC informed the veteran 
of the regulation governing effective dates.  Furthermore, 
all the pertinent evidence is already of record.  In light of 
the above, further development in this regard would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on the VA with no benefit flowing to the 
veteran are to be avoided).  The VA has satisfied its 
obligation to notify.  

Additionally, the veteran does not allege, nor does the 
record reflect, that there exists outstanding evidence 
relevant to the issue of entitlement to an earlier effective 
date.  As such, the Board finds the VA's duty to assist in 
this case has been met.  Taking these factors into 
consideration, there is no prejudice to the veteran in 
proceeding to consider his claim for this benefit.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The general rule with respect to an award of increased 
compensation is that the effective date of such an award 
shall be the date of receipt of claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(o)(1).  An exception to this rule applies under 
circumstances where evidence demonstrates that a factually 
ascertainable increase in disability occurred during the one-
year period preceding the date of receipt of a claim for 
increased compensation.  In that situation, the law provides 
that the effective date shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if the application is received within one year from 
such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).  

In Harper v. Brown, 10 Vet. App. 125, 126-127 (1997), the 
United States Court of Appeals for Veterans Claims (Court) 
held that ". . . 38 U.S.C. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where the increase precedes 
the claim (provided also that the claim is received within 
one year after the increase) . . ." Otherwise, the general 
effective date rule applies.  Harper at 127; see also 
VAOPGCPREC 12-98 (the plain language of the statutory 
provision and implementing regulation indicates that the 
effective date for increased disability compensation is the 
date on which the evidence establishes that a disability 
increased, if the claim is received within one year of such 
date; the effective date is the date of claim if the claim is 
not received within the year following the increase in 
disability).  

In Servello v. Derwinski, 3 Vet. App. 196, 198 (1992), the 
Court addressed the issue of entitlement to an earlier 
effective date in a total disability rating based on 
individual unemployability claim, and held that the 
applicable statutory and regulatory provisions, fairly 
construed, require the Board to look at all communications in 
the file that may be interpreted as applications or claims, 
formal or informal, for increased benefits and, then, to all 
other evidence of record to determine the earliest date as of 
which, within the one year prior to the claim, the increase 
in disability was ascertainable.  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151.  Any communication or action indicating an 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  When a claim has been filed which meets the 
requirements of 38 C.F.R. § 3.151, an informal request for 
increase or reopening will be accepted as a claim.  38 C.F.R. 
§ 3.155.  See also, 38 C.F.R. § 3.157; Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA has constructive knowledge of 
documents generated by VA medical facilities even if such 
records are not physically part of the claims file); 
Servello, supra (an informal claim for increase will be 
initiated by a report of examination or hospitalization by VA 
for previously established service-connected disabilities).  

In addition, under 38 C.F.R. § 3.157(b)(1) (2003), an 
informal claim may consist of a VA report of examination or 
hospitalization, and the date of the examination or hospital 
admission will be accepted as the date of receipt of a claim 
if such a report relates to examination or treatment of a 
disability for which service connection has previously been 
established.  To determine when a claim was received, the 
Board must review all communications in the claims file that 
may be construed as an application or claim.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 134 (1992).

On December 4, 1998, the RO received from the veteran a VA 
Form 21-4138, Statement in Support of Claim.  In this 
document, the veteran stated that he was making "an appeal 
for 100% disability due to my health condition."  The RO 
accepted this statement as a claim for a total rating for 
compensation based on individual unemployability due to 
service-connected disabilities.  It also accepted this 
statement as a claim for increased disability ratings for the 
veteran's two service-connected disorders, i.e., a nervous 
disorder, then rated as 50 percent disabling, and residuals 
of gastrectomy for an ulcer condition, then rated as 20 
percent disabling.  The combined disability rating for the 
veteran's service-connected disabilities at the time of the 
RO's receipt of the veteran's claim in December 1998 was 60 
percent.

In a rating decision dated in August 1999, the RO adjudicated 
the veteran's increased rating claims, and granted increased 
ratings for both disorders.  Specifically, the RO granted an 
increased rating from 50 percent to 70 percent for the 
veteran's nervous disorder, and an increased rating from 20 
percent to 40 percent for the veteran's gastric disorder.  
The RO assigned an effective date of December 4, 1998 for 
these increases, the date of VA's receipt of the veteran's 
claim for increased ratings for these disorders.  These 
increased ratings resulted in a combined disability rating of 
80 percent for the veteran's two service-connected 
disabilities as of December 4, 1998.

In August 1999, the RO also issued a deferred rating decision 
on the claim for a total rating for compensation based on 
individual unemployability due to service-connected 
disabilities.  In this deferred rating decision, the RO noted 
that the veteran had not yet been provided a VA Form 21-
8940,Veteran's Application for Increased Compensation Based 
on Unemployability, which was needed for the RO to fully 
evaluate the veteran's claim.  The RO then sent the veteran 
this form and, in December 1999, the RO received a formal 
signed and completed claim from the veteran.

In a rating decision dated in January 2000, the RO granted 
the veteran's claim for a total rating for compensation based 
on individual unemployability due to service-connected 
disabilities, and assigned an effective date of December 4, 
1998 for this grant.  In its decision, the RO indicted that 
December 4, 1998 was the first date on which the veteran met 
the required minimum combined rating for his service-
connected disabilities to allow for consideration of his 
total rating claim.

In March 2001, the veteran submitted a claim seeking an 
earlier effective date of April 1992 for the grant of a total 
disability rating, stating that when the total rating was 
granted in the December 1999 rating decision, it was 
"suppose[d] to be paid back to April of 1992."  He asserted 
that VA was withholding a retroactive payment from April 1992 
to December 1998, when the full 100 percent rate was first 
paid.  In a rating decision dated in April 2002, the RO 
denied the veteran's earlier effective date claim, and this 
appeal ensued. 

The law provides that a total disability rating based on 
individual unemployability due to one or more service-
connected disabilities may be assigned, where the schedular 
rating is less than total, when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of such service-connected disabilities.  38 C.F.R. 
3.340, 3.341, 4.16.  If the schedular rating is less than 100 
percent, the issue of unemployability must be determined 
without regard to the advancing age of the veteran.  38 
C.F.R. §§ 3.341(a), 4.19.  The regulations provide that 
where, as here, the veteran has two or more service-connected 
disabilities, there must be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent for more before a 
total rating may be assigned.  38 C.F.R. § 4.16(a). 

The Board has reviewed the veteran's claims file to determine 
the first date upon which it was factually ascertainable that 
the veteran was totally disabled due to his service-connected 
disabilities.  In this case, prior to December 4, 1998, the 
veteran had one disability ratable at 40 percent or more - a 
nervous disorder, rated at 50 percent disabling.  However, 
his combined disability rating was only 60 percent, which was 
less than the 70 percent combined rating required for the 
assignment of a total rating.  Thus, the Board finds that the 
veteran failed to meet the initial criteria for consideration 
of a total rating based on individual unemployability due to 
service-connected disabilities prior to December 4, 1998.

However, as discussed above, in its December 1999 rating 
decision, the RO granted increased ratings for the veteran's 
nervous disorder from 50 percent to 70 percent, and for his 
gastric disorder from 20 percent to 40, both of which became 
effective December 4, 1998.  The new combined disability 
rating as of December 4, 1998 was calculated to be 80 
percent.  Therefore, as of December 4, 1998, the veteran had 
one disability rated at 40 percent or more (his nervous 
disorder, rated as 70 percent disabling), and had a combined 
rating of at least 70 percent, thus meeting the statutory 
threshold, and consideration of entitlement to a total rating 
for compensation based on individual unemployability due to a 
service-connected disability was warranted.  The RO assigned 
an effective date of December 4, 1998 for the grant of the 
veteran's total disability rating, as that was the first date 
on which the veteran first met the schedular criteria for 
consideration of a total disability rating.

The Board has also reviewed the evidence to determine the 
earliest date that indicates a claim for a total rating for 
compensation based on individual unemployability due to 
service-connected disabilities.  The Board finds that the 
first such evidence is the VA Form 21-4138 received by VA on 
December 4, 1998, referenced above.  The RO subsequently 
adjudicated this claim, determined that the veteran met the 
criteria for this benefit, and assigned December 4, 1998 as 
the effective date for this grant.  

In this case, the Board finds that the RO correctly assigned 
December 4, 1998 as the effective date, since it constituted 
both the date of VA's receipt of claim for a total disability 
rating and the date entitlement arose, i.e., the date upon 
which the veteran first met the schedular criteria for 
consideration of a total disability rating.  The language set 
forth above regarding assigning a total rating on the later 
of the date of receipt of claim or the date entitlement arose 
is not for application, given that, in this case, both dates 
are exactly the same - December 4, 1998.

The Board has considered the specifics of the veteran's 
contention that he is entitled to retroactive payment back to 
April 1992.  In reviewing this claim, the Board has been 
unable to identify any document submitted by the veteran in 
April 1992, much less a claim for a total rating for 
compensation based on individual unemployability due to 
service-connected disabilities.  In fact, the only 
communication of any sort received by the veteran during the 
entire year consisted of a VA Form 21-0516, Improved Pension 
Eligibility Verification Report, received by VA in February 
1992.  The Board notes that on March 11, 1993, the RO did 
receive from the veteran a claim for service connection for 
several disabilities, including a nervous disorder.  These 
claims were all adjudicated in a RO rating decision dated in 
November 1994.  The veteran disagreed with that aspect of the 
RO's decision which denied his claim for service connection 
for a nervous disorder, and, following several years of 
development, in October 1997 the RO issued a rating decision 
granting the veteran's claim for this benefit.  The RO 
assigned a 50 percent disability rating for the veteran's 
nervous disorder, with an effective date of March 11, 1993, 
the date of the veteran's claim for service connection for 
this disorder.  As such, the Board finds that there is no 
basis upon which it could assign an April 1992 effective date 
for the veteran's total disability rating.

The Board has also considered the possibility that the 
veteran intended to claim that his total rating should be 
made effective from April 1998, not April 1992, since VA did 
indeed receive relevant correspondence from the veteran in 
April 1998.  At that time, the veteran informed VA that he 
was electing to receive service-connected compensation at the 
70 percent rate in lieu of nonservice-connected pension at 
the 100 percent rate, as the service-connected compensation 
constituted a greater benefit.  The Board observes that this 
statement is somewhat unclear, as the veteran was then 
entitled to a combined rating of only 60 percent for his 
service-connected disabilities, not 70 percent.  Indeed, in 
response to this request, in February 1999 the RO sent the 
veteran a letter informing him that "You're currently rated 
at 60 percent service connected and a switch in your benefits 
would reduce your monetary award."  Nevertheless, he was 
advised that if he still wished to elect compensation 
benefits over pension, he could inform the RO in writing of 
this fact.  It appears that the veteran did not respond to 
this letter, and he continued to receive pension benefits.  
The April 1998 statement from the veteran does not serve as a 
claim for a total disability rating, as he did not indicate 
in any way that he was seeking a total rating based on his 
service-connected disabilities.  On the contrary, he 
specifically stated that he was seeking to switch from 
nonservice-connected pension benefits to what he believed, 
incorrectly, to be his current 70 percent combined service-
connected rating.  In any case, the veteran did not meet the 
minimum schedular criteria for consideration of a total 
disability rating at the time of this correspondence.  
Instead, the veteran first met the minimum schedular criteria 
for consideration of a total disability rating on December 4, 
1998, the effective date that was correctly assigned by the 
RO.

Therefore, the Board concludes that December 4, 1998 is the 
earliest date for which the grant of a total rating for 
compensation based on individual unemployability due to 
service-connected disabilities is possible, and an earlier 
effective date for the grant of this benefit must be denied.

ORDER

An effective date earlier than December 4, 1998 for the grant 
of a total rating for compensation based on individual 
unemployability due to service-connected disabilities is 
denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



